Case 1:15-cv-00152-RGA Document 414 Filed 10/30/18 Page 1 of 1 PageID #: 37281




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

  BIO-RAD LABO RA TORIES, INC. and
  THE UNIVERSITY OF CHICAGO,

                  Plaintiffs,
                                                     C.A. No. 15-152-RGA
         V.

  lOX GENOMICS, INC.,

                  Defendant.

                                    [~ORDER

          WHEREAS, 1OX Genomics, Inc. (" 1OX") having moved to seal excerpts of the transcript

  of the September 5, 2018, discovery dispute hearing in this matter containing certain matters

  deemed confidential and highly confidential (the "Motion"), and good cause having been shown;

         IT IS HEREBY ORDERED this         .j;   day of ~           , 2018, that the Motion is

  GRANTED. The redacted version of the transcript attached as Exhibit B to the Motion shall be

  filed as the public version.


                                                    ~r~
                                                    District Judge
                                                    United States District Court
                                                    District of Delaware
